                Case 19-12378-KBO            Doc 1176-3         Filed 07/22/20        Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


    In re                                                   Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et                        Case No. 19-12378 (KBO)
    al.,1
                                                            (Jointly Administered)
                                     Debtors.               Hearing Date: To Be Scheduled If Necessary
                                                            Obj. Deadline: August 12, 2020 at 4:00 p.m. (ET)


     NOTICE OF FOURTH MONTHLY FEE APPLICATION OF BAYARD, P.A. FOR
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
    EXPENSES AS CO-COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION
         FOR THE PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

            PLEASE TAKE NOTICE that on July 22, 2020, Bayard, P.A. (“Bayard”) filed the Fourth

Monthly Fee Application of Bayard, P.A. for Compensation for Services Rendered and

Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in Possession for the

Period from April 1, 2020 Through April 30, 2020 (the “Application”).

            PLEASE TAKE FURTHER NOTICE that objections, if any, to the Application must be

made in accordance with the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [D.I. 389] (the “Interim Compensation Order”) and

must be filed with the Clerk of the Bankruptcy Court and served upon the Application Recipients

(as defined in the Interim Compensation Order) so as to be received by no later than August 12,

2020 at 4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”).

            PLEASE TAKE FURTHER NOTICE that if any objections to the Application are filed, a

hearing on the Application will be held before the Honorable Karen B. Owens at the Bankruptcy



1
  The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn
Hills, Michigan 48326.
            Case 19-12378-KBO         Doc 1176-3      Filed 07/22/20      Page 2 of 3




Court, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801, at a date and

time convenient to the Court.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Interim Compensation Order, if

no objection to the Application is timely filed and served by the Objection Deadline, Bayard may

be paid 80 percent of the fees requested in the Application and 100 percent of the expenses

requested in the Application without the need for further order of the Court.

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.




                          [Remainder of page intentionally left blank.]




                                             2
         Case 19-12378-KBO    Doc 1176-3   Filed 07/22/20    Page 3 of 3




Dated: July 22, 2020            BAYARD, P.A.
       Wilmington, Delaware
                                /s/ Erin R. Fay
                                Erin R. Fay (No. 5268)
                                Daniel N. Brogan (No. 5723)
                                600 N. King Street, Suite 400
                                Wilmington, Delaware 19801
                                Telephone: (302) 655-5000
                                Facsimile: (302) 658-6395
                                E-mail:      efay@bayardlaw.com
                                             dbrogan@bayardlaw.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                Gregory F. Pesce (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                - and -
                                Christopher Marcus, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900

                                Co-Counsel to the Debtors and Debtors in Possession




                                  3
